                 IN THE UNITED STATES DISTRICT COURT FOR THE
                       WESTERN DISTRICT OF WASHINGTON


KING COUNTY, a governmental entity,          Civil Action No. 2:19-cv-00508-BJR

              Plaintiff,                     ORDER GRANTING STIPULATED
                                             MOTION FOR CONTINUANCE
       v.

VIRACON, INC., a Minnesota
Corporation, QUANEX I.G. SYSTEMS
INC., an Ohio Corporation, and
TRUSEAL
TECHNOLOGIES INC., a Delaware
Corporation,

              Defendants.



       After reviewing the Stipulated Motion for Continuance and finding good cause, it

is hereby ORDERED that the Stipulated Motion for Continuance is GRANTED.

       The Court recognizes the unprecedented circumstances in King County,

Washington, the epicenter of the COVID-19 disease in the United States. Accordingly,

the Court issues the following order continuing and setting certain deadlines and staying

discovery for a certain time:

       1.     All unexpired deadlines contained in the Order Setting Trial Date &

Related Dates shall be continued for 60-days.

       2.     All discovery, both fact and expert, is stayed until 27-days before the new

discovery cut-off. The new discovery cut-off is June 8, 2020. Therefore, the above stay

will be in effect until May 12, 2020.
       3.     Viracon’s responses to King County’s outstanding discovery would then

be due on June 8, 2020

       4.     All depositions currently noticed will be postponed and will go forward after

the expiration of the stay of discovery.

       5.     Viracon does not have and did not disclose initial experts. Viracon does;

however, have rebuttal experts to King County’s disclosed initial experts. Therefore,

notwithstanding the stay of discovery, Viracon will produce its rebuttal expert reports on

May 8, 2020, in order to allow depositions of its experts after the expiration of the stay.

       6.     On or before Friday, March 20, 2020, King County will supplement its

discovery responses (including production of all currently collected documents).

       7.     King County will complete its document production by May 15, 2020.

       Dated this 18th day of March 2020.



                                                  A
                                                  Barbara Jacobs Rothstein
                                                  U.S. District Court Judge
